DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to remarks and amendments filed 11 January 2021.
Claims 1, 5, 9, 13, 17, 21, 25, and 28 have been amended.
Claims 1-30 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.
 
	Response to Arguments
Claim Rejections under 35 USC § 103; the Applicant’s arguments have been fully considered but are not persuasive.  Again Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments also do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicants argue that the references do not teach the newly amended claim limitation, however the Examiner respectfully disagrees.  McLachlan discusses how “As used herein, the term "Financial 
The Examiner has already shown how McLachlan teaches “In at least one of the various embodiments, a data processing application may automate the collection of time tracking information from employees or contractors of an organization, along with a variety of best practice management reports about them.  In at least one of the various embodiments, this information may be integrated into other applications, such as for Project Portfolio Management (to track incurred costs of a project) or Service Costing to track how much money is operationally being spent by the department on the various duties of employees.  Many workers, but especially knowledge workers (as is prevalent in IT) have duties that vary on a day-by-day and week-by-week basis.  Without an automated system to capture relevant operational data and analyze it, more advanced analytics about the operational performance of the organization tend to be so inaccurate as to be invalid (McLachlan ¶113).”  McLachlan also goes on to describe other different types of information relating to financial models that are able to be analyzed and accounted for, such as the service level agreements and service level management to “as multiple stakeholders become involved in the approval, measurement (e.g., against SLAs) and ongoing maintenance of the contract, a data processing application may provide significant advantages for managing and facilitating this process (McLachlan ¶119-¶123).  McLachlan then continues to discuss how, in a hypothetical working example, it costs $200,000 a year for IT to assist in recovering passwords, breaking down the time, tasks, overhead “In at least one of the various embodiments, a data processing application may provide an accurate financial model that transforms relatively-tangible costs (e.g., the cost of a new server, rent for a data center, or salary paid to an employee) into intangible, but more business-aligned services (e.g., the cost of an email account or a call into the IT helpdesk because a user forgot their password).  In at least one of the various embodiments, this may be done by accepting the source input costs (e.g., in the form of a data from a General Ledger system) as well as activity allocation information (e.g., a list of all calls to the helpdesk, or all servers in the datacenter).  The activity information may also include information about the purpose of the activity.  For example, some servers might be used for servicing email, while others may be used for running helpdesk software.  Some helpdesk calls are requesting password changes, others are to request help with a broken laptop.  The costs may be broken down from their original source format into a cost per activity.  For example, if $200,000/year is being spent to manually change users passwords, a business case may be made to procure an automated system for handling these requests.  In at least one of the various embodiments, a data processing application may provide or facilitate SPM processes for the proposal, approval and initiation of entirely new services, benchmarking of service costs across many companies, and the ability to tag services in a variety of ways for further analysis, categorization, or the like.  For example, in at least one of the various embodiments, services may be tagged as "grow" vs.  "sustain" or "retire", or "operational" vs. "strategic".  In at least one of the various embodiments, this may permit executives to understand, communicate and make better decisions about total spend and future investments (McLachlan ¶127-¶128).”  As such, the rejection was not withdrawn.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-14, 16-22, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffin et al. (6,249,769) in view of Bailey et al. (US PG Pub. 2009/0018880) and McLachlan (2012/0233547).
As per claims 1, 2, 9, 10, 17, 18, 25 and 26, Ruffin discloses a method, system, processor readable non-transitive storage media, and network computer for modeling cost items comprising: 
a network computer wherein the network computer includes one or more processors that execute instructions to perform actions, a transceiver for communicating over the network; a memory for storing at least instructions; a processor device that is operative to execute instructions that enable actions (see at least Fig. 3 and col. 8, line 9-48), including: 
selecting template information, wherein the template information at least identifies at least one cost item, at least one cost pool, and at least one cost driver (at least col. 4, line 1-54 discloses soliciting input from a customer via a profile template; at least col. 10, line 29-col. 11, line 20 discloses user inputs including costs associated with servers i.e. cost items, the cost of the server type is further divided into the cost associated with hardware, software, and support, i.e. cost pool; where the cost per server type is derived based on at least capacity i.e., cost driver; see also col. 11, line 21-62); 
employing another network computer for an external data source to provide a dataset over the network to the network computer that is stored in a hardware datastore of the network computer; determining cost information from the dataset that is stored in a hardware datastore, wherein the cost information corresponds to the at least one cost item (at least col. 11, line 21-col. 12, line 12 discloses cost determination based on at least industry averages and current and projected data provided by the customer; see also at least Fig. 3 and col. 8, line 9-
mapping at least a portion of the cost information to the at least one cost pool based in part on the template information (at least col. 11, line 63-col. 12, line 12 discloses using the input information to determine projected trends associated with hardware, software, and support costs, where this would be done by mapping the information to the hardware, software, and support costs i.e. cost pool; see also col. 9, line 36-61); 
determining cost driver information for the at least one cost driver based on the at least portion of the cost information determined from the dataset; dividing one or more of the cost pools with a value from one or more of the cost drivers (at least col. 4, line 1-54 discloses soliciting input from a customer via a profile template; at least col. 10, line 29-col. 11, line 20 discloses user inputs including costs associated with servers i.e. cost items, the cost of the server type is further divided into the cost associated with hardware, software, and support, i.e. cost pool; where the cost per server type is derived based on at least capacity i.e., cost driver; and where the cost per server type is a measure that is determined by dividing the total cost associated with the type of server, i.e. cost pool, by the total number of servers of that server type, i.e. cost driver,  see also col. 11, line 21-62); 
and a client computer, including: a transceiver for communicating over the network; a memory for storing at least instructions; a processor device that is operative to execute instructions that enable actions (see at least Fig. 3 and col. 8, line 9-48), including: 
providing business information to the network computer; and displaying a report related to the one or more generated models (at least col. 7, line 65-col. 8, line 8 discloses using gathered detailed data as input into the project implementation assessment tools and generating a business deliverable which preferably includes a formal solution proposal). 
Ruffin, however, fails to explicitly disclose instantiating a budgeting and forecasting application that performs the actions; determining one or more key performance indicators for the generated technology tower by dividing one or more of the cost pools with a value from the one or more cost drivers.
Bailey teaches 
instantiating a budgeting and forecasting application that performs the actions including 
determining one or more key performance indicators for the generated technology tower by dividing one or more of the cost pools with a value from the one or more cost drivers; (at least ¶24-¶27 disclosing how each relationship has a percentage to indicate that amount of cost that flows from a particular entity to one or more other entities; at least ¶52-¶53 disclosing how the cost flow model depicts how money flows in the enterprise, starting from the resources to the activities, and finally, to the cost objects.  The cost objects can represent products or services provided by the enterprise).
Therefore, it would have been obvious to a person having ordinary skill in the pertinent art at the time the invention was made to modify the method and system of Ruffin to include the known technique of determining one or more key performance indicators by dividing one or more of the cost pools with a value from one or more of the cost drivers; generating a key performance indicator based on the at least one cost pool and the at least one cost driver; and employing an application to generate one or more models of the at least one cost item based on at least the one or more key performance indicators as taught by Bailey.  One of ordinary skill in the art would have been capable of applying the idea of using KPIs to measure performance with respect to cost to the determination of cost information as it relates to IT solution deliverables since such would enable the further evaluation of such IT solutions and the results would have been predictable to one of ordinary skill in the art. See KSR [127 S Ct. at 1739].
The combination of Ruffin and Bailey do not expressly disclose selecting template information that corresponds to a technology tower, wherein the template information defines at least one cost item, at least one cost pool, one or more sub-towers, and one or more cost drivers, wherein at least one cost driver is an activity driver that corresponds to performance of an activity at a high cost relative to one or more other costs that correspond to one or more other cost drivers, wherein each cost pool is arranged in a cost pool structure that is used for unified modeling of the technology tower and wherein the unified modeling shares the technology tower with another application that integrates the unified modeling of the shared technology tower into with a financial model for an organization; a taxonomy for labor costs, wherein the taxonomy provides different sections with different scope for functions performed by internal labor that includes employees, and wherein a range of the functions include one or more of direct operational activities, support activities, management activities, and administration activities based on an arrangement of the technology tower determining countable configuration features of the at least cost item that are included in the cost driver information, wherein the features include one or more of personnel counts that are either internal full-time equivalent personnel or external full-time equivalent personnel, or hour counts for either hours performed by internal personnel or hours performed by external personnel, and wherein the features of internal personnel counts include base salary costs, benefit costs, employment taxes, insurance costs, and costs for part time external personnel to cover absences for internal personnel, and wherein the features of external personnel counts include hourly wage costs, material costs, travel costs, and flat fee costs; generating the technology tower for the at least one cost item based on at least one cost pool and at least one determined activity driver, wherein each generated technology tower represents one or more different categories of resources that includes one or more portions of an organization’s one or more assets or services; generating the one or more sub-towers, wherein the one or more sub-towers are included in the technology tower; allocating costs from one or more of the cost pools to cost items in the sub-tower; and instantiating a modeling application to generate one or more financial data models of the at least one cost item that includes a generated technology tower model that is based on at least the generated technology tower and the one or more key performance indicators of the generated technology tower, wherein each generated technology tower model represents one or more different categories of resources.
McLachlan teaches 
selecting template information that corresponds to a technology tower, wherein the template information defines at least one cost item, at least one cost pool, one or more sub-towers, and one or more cost drivers, wherein at least one cost driver is an activity driver that corresponds to performance of an activity at a high cost relative to one or more other costs that correspond to one or more other cost drivers, wherein each cost pool is arranged in a cost pool structure that is used for unified modeling of the technology tower and wherein the unified modeling shares the technology tower with another application that integrates the unified 
a taxonomy for labor costs, wherein the taxonomy provides different sections with different scope for functions performed by internal labor that includes employees, and wherein a range of the functions include one or more of direct operational activities, support activities, management activities, and administration activities based on an arrangement of the technology tower (see at least ¶23-¶27 discussing financial allocation model, cost line item, cost object, propagation rules and allocation ratios; see at least ¶110-¶114 for time tracking and labor management; see at least ¶117 benchmarking cross-industry; see also at least ¶123-¶129 and ¶228-¶228 working examples)
determining countable configuration features of the at least cost item that are included in the cost driver information, wherein the features include one or more of personnel counts that are either internal full-time equivalent personnel or external full-time equivalent personnel, or hour counts for either hours performed by internal personnel or hours performed by external personnel, and wherein the features of internal personnel counts include base salary costs, benefit costs, employment taxes, insurance costs, and costs for part time external personnel to cover absences for internal personnel, and wherein the features of external personnel counts include hourly wage costs, material costs, travel costs, and flat fee costs (hours for labor for budgets, McLachlan ¶100-¶104; time tracking and labor management, ¶111-¶113; working example of password recovery costs for IT, ¶127-¶128 and ¶229);
generating the technology tower for the at least one cost item based on at least one cost pool and at least one determined activity driver, wherein each generated technology tower represents one or more different categories of resources that includes one or more portions of an 
generating the one or more sub-towers, wherein the one or more sub-towers are included in the technology tower; allocating costs from one or more of the cost pools to cost items in the sub-tower (at least Fig. 13 displays different hierarchical levels of the visualization as explained in ¶283-¶285, where the different levels are considered to be sub towers represented by the cost objects [1302] and [1308]; at least ¶229 wherein the call center desk is broken down into the costs associated with the call center desk as a part of the IT service technology tower);
and instantiating a modeling application to generate one or more financial data models of the at least one cost item that includes a generated technology tower model that is based on at least the generated technology tower and the one or more key performance indicators of the generated technology tower, wherein each generated technology tower model represents one or more different categories of resources (at least ¶58 discloses an application generating and rendering visualizations of entity propagations among cost objects in a financial allocation model; ¶284 discloses the underlying allocation rules may control how costs and expenses can be allocated and/or propagated through the financial allocation model; ¶292 discloses models employed by the generated application; ¶299-¶300 discloses an expanded view of a generated data processing application’s model, where one of the models in the application may represent a cost model for use in a generated financial application; see also ¶229; and ¶24-¶25 cost items and cost objects being groups for enterprise resource planning for the cost category of ¶93 and 
Therefore, it would have been obvious to a person having ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the method and system for evaluating the business requirements of an enterprise for generating business solution deliverables of Ruffin to include a template corresponding to a technology tower, generating a technology tower based on costs, and employing an application to generate one or more models of the at least one cost item based on at least the technology tower as taught by McLachlan in order to assist in generating useful and relevant budgets based on financial allocation models (see ¶3).

As per claims 2, 10, 18, and 26, Ruffin, Bailey and McLaughlin disclose as shown above with respect to claims 1, 9, 17, and 25.  Bailey further teaches generating a key performance indicator based on the at least one cost pool and the at least one activity driver (at least ¶24-¶27 disclosing how each relationship has a percentage to indicate that amount of cost that flows from a particular entity to one or more other entities; at least ¶52-¶53 disclosing how the cost flow model depicts how money flows in the enterprise, starting from the resources to the activities, and finally, to the cost objects.  The cost objects can represent products or services provided by the enterprise) (Examiner notes that under BRI, the service provided can be an activity).

As per claims 3, 11, 19, Ruffin, Bailey and McLaughlin disclose as shown above with respect to claims 1, 9, and 17.  McLachlan further teaches wherein generating the technology tower, further comprises, generating a plurality of sub-towers for inclusion in the technology tower (at least Fig. 13 displays different hierarchical levels of the visualization, where the different levels are considered to be sub towers).
Therefore, it would have been obvious to a person having ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the method and system of Ruffin to include wherein generating the technology tower, further comprises, generating a plurality of sub-towers for inclusion in the technology tower as taught by McLachlan in order to assist in generating useful and relevant budgets based on financial allocation models (see ¶3).

As per claims 4, 12, 20, and 27, Ruffin, Bailey and McLaughlin disclose as shown above with respect to claims 1, 9, 17, and 25.  Ruffin discloses wherein mapping the at least a portion of the cost information to the at least one cost pool, further comprises, mapping hardware costs and software costs to the at least one cost pool, wherein the hardware costs and the software costs are separated into at least purchase costs, lease costs, and maintenance costs (at least col. 4, line 1-54 discloses soliciting input from a customer via a profile template; at least col. 10, line 29-col. 11, line 20 discloses user inputs including costs associated with servers i.e. cost items, the cost of the server type is further divided into the cost associated with hardware, software, and support, i.e. cost pool; where the cost per server type is derived based on at least capacity i.e., cost driver; see also col. 11, line 21-62). 
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited wherein clause "wherein the hardware and the software costs are separated into at least purchase costs, lease costs, and maintenance costs" is not a positive method step as it does not require any actual positive recited claim steps to be performed.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.  

As per claims 6, 14, 22, and 29, Ruffin, Bailey and McLaughlin disclose as shown above with respect to claims 1, 9, 17 and 25.  Ruffin discloses determining the cost driver information for the at least one activity driver, further comprises, determining at least one countable configuration feature of the at least one cost item (at least col. 10, line 29-40 discloses different server types including servers running the UNIX, Windows NT, or S/390 operating system). 

As per claims 8, 16, and 24, Ruffin, Bailey and McLaughlin disclose as shown above with . 









Claims 5, 7, 13, 15, 21, 23, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffin, Bailey, and McLachlan further in view of Vellante et al. (2002/0069102).
As per claims 5, 13, 21 and 28, Ruffin, Bailey and McLaughlin disclose as shown above with respect to claims 1, 9, 17, and 25.  While Ruffin discloses considering the labor associated with the implementation of the technology solutions in a workload assessment analysis (see at least claim 12), Ruffin does not disclose wherein mapping the at least portion of the cost information to the at least one cost pool, further comprises: determining the labor costs based on one or more full time equivalents or a count of hours; and mapping labor costs to at least one cost pool, wherein the labor costs are separated into at least internal labor costs and external labor costs. 
Vellante discloses determining the labor costs based on one or more full time equivalents or a count of hours; and mapping labor costs to at least one cost pool, wherein the labor costs are separated into at least internal labor costs and external labor costs (at least ¶79 discloses developing the effective cost of staff by assessing staff cost and establishing a FTE employee count and fully loaded costs and the percentage of time employees spend on various tasks managing an application).
Therefore, it would have been obvious to a person having ordinary skill in the pertinent art at the time the invention was made to modify the method and system of the Ruffin, Bailey and McLaughlin combination to include by determining labor costs based on one or more full-time equivalents or a count of hours as taught by Vellante since such would provide a valuable metric to an IT analyst (see ¶ 92).
In addition, the Examiner takes Official Notice that it is old and well known to include labor costs in the consideration of overall costs associated with information technology solutions.  For example, while determining the feasibility of an information technology solution, one would consider the cost associated with the human personnel required to implement the solution in order to determine if the solution is economically feasible.  In addition, to the extent that these solutions include 
Therefore, it would have been obvious to a person having ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the method and system of Ruffin to include wherein mapping the at least portion of the cost information to the at least one cost pool, further comprises, mapping labor costs to at least one cost pool, wherein the labor costs are separated into at least internal labor costs and external labor costs in order to better determine if the solution is economically feasible. 
Furthermore, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited wherein clause " wherein the labor costs are separated into at least internal labor costs and external labor costs" is not a positive method step as it does not require any actual positive recited claim steps to be performed.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.
  
As per claims 7, 15, 23, and 30, Ruffin, Bailey and McLaughlin disclose as shown above with respect to claims 1, 9, 17, and 25.  The Ruffin, Bailey and McLaughlin references do not explicitly disclose wherein determining the cost driver information for the at least one cost driver, further comprises, determining at least personnel counts associated with the at least one cost item, wherein the at least personnel counts are separated into at least internal full-time equivalents (FTEs) and external FTEs.
Vellante discloses wherein determining the cost driver information for the at least one cost driver further comprises determining at least personnel counts associated with the at least one cost item, wherein the at least personnel counts are separated into at least internal FTEs and external FTEs (at least ¶79 discloses developing the effective cost of staff by assessing staff cost and establishing a FTE 
Therefore, it would have been obvious to a person having ordinary skill in the pertinent art at the time the invention was made to modify the method and system of the Ruffin, Bailey and McLaughlin combination to wherein determining the cost driver information for the at least one cost driver further comprises determining at least personnel counts associated with the at least one cost item, wherein the at least personnel counts are separated into at least internal FTEs and external FTEs as taught by Vellante since such would provide a valuable metric to an IT analyst (see ¶92).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited wherein clause " wherein the at least personnel counts are separated into at least internal FTEs and external FTEs " is not a positive method step as it does not require any actual positive recited claim steps to be performed.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.  
Furthermore, the Examiner takes Official Notice that it is old and well known to consider external costs when assessing costs.  For example, with respect to information technology solutions, some or all of the solutions may be outsourced and/or provided by third parties or contractors.  Therefore, it would be prudent to consider those external costs in evaluating the economic feasibility of the particular technology solutions.
Therefore, it would have been obvious to a person having ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify Vallente to include wherein the at least personnel counts are separated into at least internal FTEs and external FTEs in order to better determine if a technology solution is economically feasible.

Conclusion
Prior art of record but not relied upon:
Lee et al. (US PG Pub. 2008/0312979) Method and system for estimating financial benefits of packaged application service products (see at least ¶20 and ¶172 discussing template mapping and fit/gap analysis).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629